DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 8, 10-14 are allowed.
The closest reference is Kiesel et al (US 2021/0123797) which discloses a discloses a corrosion detection system (par. [0048], [0095]), comprising: a material (110, 1210) having at least two layers (1280, 1202, 1203 of figure 12B), said at least two layers (1280, 1202, 1283), defining at least one interface; two or more fiber optic cable (140, 1241) embedded in said material (par. [0058], figures 1 and 12B); said two or more fiber optic cables (140, 1241) having a spacing (i.e., space between two optic cables) that is based on an area to be monitored; each of said two or more fiber optic cables (140, 340, 1241) having a plurality of Fiber Bragg Gratings (FBG’s) (141-1, 141-2, 141-3, 341- 1, 341-2, 341-3; 1241-1, 1241-2, 1241-3) formed therein at redetermined intervals (figures 1, 3 and 12B); and, each said FBG (par. [0058]) having a geometry (i.e., grating periodicity, different Brag periods) that only allows a predetermined light wavelength to pass therethrough (figure 3 and par. [0065], [0069] and [0072)). Kiesel et al fails to teach steps C, D and E as now claimed in claim 8.
 C) embedding said two or more fiber optic cables in said material at the interface between said first layer and said second layer; D) calculating the area of the material that is to be monitored for corrosion; and E) spacing two or more said fiber optic cables based on the results of said step D).
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 8.
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render limitations “C) embedding said two or more fiber optic cables in said material at the interface between said first layer and said second layer; D) calculating the area of the material that is to be monitored for corrosion; and E) spacing two or more said fiber optic cables based on the results of said step D)”, in combination with the rest of the limitations of claim 8.
	Claims 10-14 are dependent from claim 8; therefore, they are allowed with respect to claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            June 1, 2022